Citation Nr: 0419917	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-19 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, mother and caretaker


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  

In February 2004, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  


FINDING OF FACT

It is shown that, due to service-connected disabilities, the 
veteran is incapable of performing the activities of daily 
living, attending to the wants of nature, and protecting 
himself physically and mentally from the everyday hazards of 
life.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance are met. 38 U.S.C.A. §§ 
1114(l); 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Since no additional information or evidence 
is needed to substantiate the claim, VCAA does not require 
further development or delay.  

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service- 
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b)(3) (2003).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect a claimant from the hazards or dangers incident to 
his daily environment.  "Bedridden," i.e., the veteran is 
actually required to remain in bed, will be a proper basis 
for the determination.  38 C.F.R. § 3.352(a) (2003).  See 
generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least 
one of the factors set forth in VA regulation is met).  

Background  The Board has considered all the evidence of 
record.  However, the most probative evidence of the degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Service connection has been established for neurofibromatosis 
of the right sciatic nerve with incomplete paralysis, rated 
as 60 percent disabling; neurofibromatosis with right knee 
disorder, rated as 20 percent disabling; bladder impairment 
with dribbling and loss of sensation, incomplete, base of 
penis, rated as 20 percent disabling; benign skin growths 
with scarring, rated as 10 percent disabling; and bowel 
impairment with periodic incontinence, rated as 10 percent 
disabling.  The combined service-connected evaluation is 80 
percent.  The veteran has been rated as totally disabled, on 
the basis of individual unemployability, since March 1992.  

VA clinical notes from December 1999 to May 2000 show the 
veteran was being treated for chronic pain.  

In April 2000, the veteran wrote that he was totally 
dependent on other people for 99 percent of his care.  He 
could no longer cook, except for microwave meals.  He could 
not drive over 20 miles.  He could not clean his house, do 
his own shopping, bill paying, dishwashing, vacuuming, 
dusting or snow-shoveling.  He had problems with bathing or 
showering without help.  He could not drive to appointments.  
He was unable to sit, stand, or lay down for more than 10 
minutes without changing position.  Handwriting was limited 
to 10 to 15 minutes.  Grocery shopping, laundry and cleaning 
his car were totally out of the question.  

The report of an examination for housebound status or 
permanent need for regular aid and attendance is dated in 
early May 2000.  The veteran complained of pain in the neck, 
low back and right posterior leg.  He complained of sciatica, 
leg cramps, and numb aching of the right 5th toe.  He 
reported urinary hesitancy and dribbling, constipation, and 
occasional fecal incontinence.  Examination of the upper 
extremities revealed multiple scars from "tumor" excisions 
and a lipoma.  There were scars on the right knee.  Straight 
leg raising on the right was positive at 5 degrees.  There 
was atrophy of the right quadriceps, hamstring, gastrocnemius 
and soleus muscles.  The veteran was unable to passively or 
actively lift the right leg.  There was a high arch and 
hammer toes, right greater than left, and weak right foot 
dorsiflexion.  Review of his gait showed that he walked with 
the right leg stiff.  He used a cane.  There were deep scars 
on his buttocks, perianal area, and posterior of the right 
knee.  Knee jerks were 1+ and ankle jerk responses were 
trace.  He had chronic pain and was unable to drive more than 
20 miles by himself due to pain.  He was able to walk 100 
feet without assistance.  He usually had an attendant shop, 
pay bills, etc., and went with them as needed.  The diagnosis 
was neurofibromatosis.  The examiner indicated that the 
veteran needed the services of a housekeeper and driver and 
did not need daily skilled services.  

An independent medical examination was done in mid-May 2000.  
The veteran gave a history of multiple surgeries for nerve 
tumors.  His primary complaint was of pain in the dorsum of 
the right buttock, thigh, calf, and lateral foot.  He said 
that if he sat, stood, walked, drove, rode, or lifted 
excessively, it would aggravate his right lower extremity 
symptoms to a significant degree.  He reported a long-
standing loss of sensation in the right dorsal lower 
extremity and scrotum.  He reported that he fell 2 to 3 times 
per week.  He said that lifting more than a gallon of milk on 
an occasional basis caused pain, so he was unable to do 
household chores, cooking or shopping.  Physical examination 
revealed numerous surgical scars.  There was a rubbery mass, 
3 centimeters in diameter, in the left anterior brachial 
region and 3 tender pea-sized subcutaneous lesions in the 
medial aspect of the right heel.  On neurological 
examination, the veteran was noted to walk with a limp 
favoring the right lower extremity, secondary to foot drop.  
The right leg appeared shorter than the left and there was 
marked wasting of the right calf musculature.  Motor 
examination revealed decreased strength on the right lower 
extremity, while the left lower extremity and upper 
extremities appeared normal.  Diminished sensation in the 
right lower extremity was described in detail.  Sensation was 
also diminished in the ulnar aspect of both hands and the 
right lower face.  Deep tendon reflexes were 2+, except for 
the right ankle jerk, which was absent.  The veteran was 
unable to tandem walk, complaining he felt he would lose his 
balance.  Various diagnoses and treatment were considered.  
The doctor commented that it appeared that these problems 
were significantly adversely affecting the veteran's 
activities of daily living, despite being on several muscle 
relaxants, antidepressants, and a relatively high dose of 
other medication for symptomatic relief.  

A report of an examination for housebound status or permanent 
need for regular aid and attendance is date stamped received 
later in May 2000.  The upper extremities had severe chronic 
pain secondary to multiple tumors.  Examination of the lower 
extremities disclosed that the veteran ambulated with 
difficulty, using a cane.  He had severe pain with normal 
spine movement.  He could walk less than a block without 
assistance.  It was remarked that he had severe chronic pain.  
The doctor expressed the opinion that the veteran required 
the daily personal health care services of a skilled 
provider, without which the veteran would require hospital, 
nursing home or other institutional care.  

A report of an examination for housebound status or permanent 
need for regular aid and attendance is dated in September 
2000.  The veteran complained of chronic pain with loss of 
sensation in the right leg.  He walked with a cane and had an 
antalgic gait.  His upper extremities had no deficits.  His 
lower extremities had a loss of sensation to touch in the 
right leg, mainly in the thigh, hip and groin area.  The 
range of back motion was limited to 45 degrees flexion.  It 
was noted that the veteran had neurofibromatosis with nerve 
involvement of the right leg.  He spent most of his days at 
home doing only sedentary activity.  He could walk one block 
without assistance and left his home about twice a week.  He 
used a cane.  The diagnosis was neurofibromatosis.  The 
doctor indicated that the veteran required the daily personal 
health care services of a skilled provider, without which the 
veteran would require hospital, nursing home or other 
institutional care.  

On the March 2001 VA examination to assess the need for 
regular aid and attendance, the veteran complained of 
weakness in all extremities, especially the right leg.  He 
reported pain radiating down the back of the right leg to the 
knee and calf.  He walked with a cane.  He had 2 women help 
him with the activities of daily living.  They helped him get 
out of bed, dress him, and do his cooking and cleaning.  He 
still drove a bit and came to the examination unassisted.  
The medical records were reviewed.  The examiner reported 
that the veteran had not been hospitalized in recent years, 
was not permanently bedridden, and had corrected visual 
acuity of 20/20 in each eye.  He had been managing his own 
affairs, but sometimes lost money.  He needed help protecting 
himself from hazards, which is why he had the ladies to 
assist him.  On examination, the upper extremities appeared 
normal.  Right lower extremity circumferences were less than 
the left and there were scars form neurofibroma excision and 
knee repairs.  Upper extremity strength was normal.  Lower 
extremity strength was difficult to test because of 
subjective complaints of pain.  The right knee extended to 10 
degrees and flexed to 20 degrees.  The left extended to 0 
degrees and flexed to 90 degrees.  Forward flexion of the 
spine produced subjective pain at 20 degrees flexion.  There 
was no other detectable limitation of spine motion.  The 
diagnosis was history of neurofibromatosis; right leg atrophy 
proximally and distally, possibly secondary to nerve root or 
peripheral nerve dysfunction; etiology possibly secondary to 
neurofibromatosis or lumbosacral disc disease.  The overall 
impression was that the veteran appeared to be eligible for 
aid and attendance due to his problems.  

The report of the June 2002 VA examination for housebound 
status or permanent need for regular aid and attendance shows 
the veteran complained that he was unable to cook for 
himself, do laundry, get in and out of a bathtub, or stand 
longer than 5 minutes.  The asserted that he was essentially 
housebound.  He reported that he got in and out of a car once 
or twice a week when taken by a nephew.  He had difficulty 
dressing himself and spent the day in a recliner.  
Examination of the upper extremities revealed grip strength 
of 4/5, bilaterally.  It was painful.  There were normal fine 
motor movements.  Shaving had to be done in 2 or 3 sittings.  
Arthritis made it hurt to button clothing.  Objectively, 
there was a full range of motion in the upper extremities.  
Examination of the lower extremities showed they were able to 
bear weight.  He had a slow antalgic gait.  He was unable to 
heel or toe walk.  There was a full range of motion in the 
knees.  The hips had decreased motion.  Balance was poor.  He 
needed a cane to assist walking.  The spine had pain at 80 
degrees forward flexion and 10 degrees extension; otherwise, 
there was no restriction.  It was commented that the veteran 
had a lot of pain in multiple nerves due to his neurofibromas 
and arthritis, with any motion of joints.  He could walk 50 
feet unassisted.  He could leave his home or immediate 
premises once or twice a week when a friend or caregiver 
drove him somewhere.  Diagnoses were extensive 
neurofibromatosis and fibromyalgia.  The examiner indicated 
that that the veteran required the daily personal health care 
services of a skilled provider, without which the veteran 
would require hospital, nursing home or other institutional 
care.  

VA clinical notes from May 2000 to August 2002 are of record.  
They reflect complaints of pain and various treatments.  They 
do not contain an opinion as to the veteran's need for 
regular aid and attendance.  

The report of the August 2002 VA neurological examination 
shows the veteran gave a history of surgical treatment for 
growths on his nerves.  He complained of pain in the lower 
back and down the lower extremities, the right worse than the 
left.  He stated that he fell every day because his leg gave 
out.  He also had urinary incontinence at times, 
constipation, shaking of the hands, and spotty loss of 
sensation in the right leg.  On physical examination, there 
was tenderness to palpation in the lower thoracic area and 
upper lumbar area.  No spasms were noted.  The right leg 
appeared smaller than the left.  There were scrapes and 
abrasions on his shins.  Motor examination showed strength to 
be 5/5 throughout, except for 5- in the right leg.  Tone was 
normal.  There were no abnormal movements.  Deep tendon 
reflexes were 1+ in the arms, 2 at the knees, absent in the 
right ankle and 1-2 in the left ankle.  Pinprick response was 
down, mostly in the legs and left hand.  The veteran stood 
with quite a bit of hesitation, which appeared to be a pain 
response.  Walking was slow and limping.  Balance appeared to 
be fair to good.  The doctor concluded that the disorder 
causing chronic pain was of unclear etiology.  Treatment 
recommendations were discussed.  

On the October 2003 VA examination to determine the need for 
regular aid and attendance, the veteran reported that he had 
two people to take care of him and assist him with bathing 
and getting around to prevent falls, as well as driving him 
to shop or for medical appointments.  The doctor wrote that 
he could not confirm that this was absolutely necessary, 
other than from the reports of the veteran.  He was not 
restricted to his home.  He had not been recently 
hospitalized.  He was ambulatory.  Vision was not an issue.  
He managed his own payments.  Medical records were reviewed.  
Regarding protecting himself from hazards of his environment, 
he reported a concern for falls.  He said his legs gave out 
on him causing falls.  He was afraid to shower or bathe, for 
fear of falling, unless someone was near.  He attributed his 
legs giving out to pain and weakness due to 
neurofibromatosis.  The doctor noted that usual daily 
activities varied, and the veteran was not housebound.  Upper 
extremity examination was normal.  The veteran walked with a 
cane.  Lower extremity musculature was symmetrical.  Knees 
jerks were 2+.  Ankle jerks were 1+ on the left and absent on 
the right.  Strength was 5/5 in all muscle groups on the left 
and slightly less on the right.  Straight leg raising was 
negative.  Motion of the hips, knees and ankles was normal.  
The back had forward flexion to 90 degrees with discomfort at 
that level.  The doctor concluded that he could not document 
the need for regular aid and attendance on the basis of this 
examination.  

In February 2004, the veteran, his mother and a caregiver 
gave sworn testimony to the undersigned Veterans Law Judge by 
way of a videoconference.  They described the veteran's daily 
routine and the assistance provided for him by the caregiver.  
She helped him get out of bed, get dressed, shave and brush 
his teeth.  She was needed when he used the bath or toilet, 
because of his lower extremity weakness and the possibility 
of falls.  She prepared his meals, did his laundry and 
cleaned the house.  He no longer drove, so she took him 
shopping and to appointments.  He reported that he continued 
to have monthly appointments at the VA clinic.  He testified 
that his "tumors" continued to cause sharp pain and 
weakness.  He fell regularly.  He needed a cane and could 
only walk a few steps.  He told of frequent bowel and urinary 
accidents.  

Analysis  Initially, the Board finds the hearing testimony by 
the veteran and witnesses to be credible.  They described a 
situation in which the totality of the several service-
connected disabilities rendered the veteran a threat to his 
own safety and reflected that he could not perform basic 
self-care functions without the help of another person.  The 
veteran has been examined several times in recent years and 
there are no medical opinions that he does not need the 
regular aid and attendance of another person.  The most 
recent examination report merely concluded that the 
examination could not confirm the need, not that there was no 
need.  On the other hand, several other recent examination 
reports contain opinions to the effect that the veteran 
requires someone else to care for him on a regular basis.  
Thus, the preponderance of evidence supports the grant of 
special monthly compensation on account of the need for the 
regular aid and attendance of another person.    




ORDER

Special monthly compensation on account of the need for the 
regular aid and attendance of another person is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



